May 3%, 2021

FILED

To: U.S. Bankruptcy Court _
450 Golden Gate Avenue, 18" Floor MAY ~ 7 2021

Mailbox 36099
San Francisco, CA 94102

 

UNITED STATES BANKRUPTCY COURT
SANFRANGISCO,CA B -—_

From: Abdul Khan
15 Anton Court,
Sacramento, CA 95835

Reg: Case Number: 21-30299 (ACEH Capital, LLC)

| am writing this letter to let you know that | have nothing to do with the case number mentioned above
as | had no dealings with the ACEH Capital, LLC. | had previously received mails from this company and
after several notifications to redirect the mails to the right party — the mailings stopped. To my
recollection | have not received any mails in the past few years. Please take me off this list. Thank you

Sincerely,

 

Abdul Haroon Khan

 

Case: 21-30299 Doc#10 Filed: 05/07/21 Entered: 05/07/21 12:46:28 Page 1of4

 

 

 
 
 
 
 
 
 
 
 

 
This email originated from outside the organization. Do not click links or open any attachments unless
you recognize the source of the email.

 

 

 

 

 

 

 

 

!
j
|

 
 

WA pePE PL {HSEP ALES (IUD pa cy ye [MM bee eh peg UE et gfe EEE EP et LHL HEI Tate EES

Saltht ED PSIWNC MEO
gy capitan

4 EOE KOG WO gyno Mo nea sas

an, L- NW
Co / PLUS (LITIDD) OSv” 7

LOY

VSN / MAABHOS oo. 4 GWe TZGE Avi ©.

yeve Hees off &

  

as mame Cy Pay . _. 3 Stgss yo ‘cwewenes
ee a, r- est . “th “ pen . - oo 4 ag uoUry Si

 

 

<3 Araoaa

i
|
pu

ueuy lnpay

 

Case: 21-30299 Doc#10 Filed: 05/07/21 Entered: 05/07/21 12:46:28 Page 4 of 4
